Citation Nr: 1015658	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-15 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disorder, to include bipolar 
disorder.

2. Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to May 
1992 and from July 1993 to August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

In March 2010, the Veteran testified at a hearing before the 
undersigned, via video-conference.  A transcript of the 
hearing is associated with the claims file.

The Board notes that the Veteran's appeal was certified as 
entitlement to service connection for bipolar disorder only; 
however, as the Veteran's treatment records reflect multiple 
diagnoses have been associated with his symptoms, the Board 
has broadened the claim to encompass all acquired psychiatric 
disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled).  

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a final rating decision issued in February 2003, the RO 
denied a claim service connection for bipolar disorder. 
2. Evidence added to the record since the prior final denial 
in February 2003 is neither cumulative nor redundant of the 
evidence of record at that time and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The February 2003 decision is final; new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include bipolar disorder.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the Veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder is a full grant of the benefits sought 
on appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and the implementing regulations. 

The Veteran contends that he currently suffers from an 
acquired psychiatric disorder, to include bipolar disorder, 
that either first manifested in or was aggravated by military 
service.  Thus, he contends that service connection is 
warranted for an acquired psychiatric disorder.  

In a February 2003 rating decision, the RO considered the 
service treatment records, post-service VA treatment records, 
and a July 2004 private psychiatric evaluation for the Social 
Security Administration (SSA).  Based on this information, 
the RO found that the Veteran's acquired psychiatric 
disorder, to include bipolar disorder was not shown to be 
related to the Veteran's military service.  Accordingly, the 
RO denied the Veteran's claim of entitlement to service 
connection for bipolar disorder.  

The Veteran failed to timely perfect an appeal of this 
decision.  The next communication from him with regard to 
this claim was a December 2004 statement submitted by his 
representative, along with VA mental health treatment 
records.  Thus, the February 2003 decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002) [(2009)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his claim to reopen in December 2004; thus, 
the definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final February 2003 rating decision, the Veteran 
has submitted additional VA treatment records and a May 2007 
letter by his treating psychiatrist, Dr. GP.  The Board 
determines that the treatment records are both cumulative and 
redundant of the previously submitted evidence as they merely 
reiterate diagnoses already of record.  However, the letter 
from Dr. GP is both new and material.  In this letter, Dr. GP 
indicated that his review of the Veteran's service treatment 
records indicated that aggravation of the Veteran's bipolar 
disorder warranted further consideration.  Thus, this letter 
is neither cumulative nor redundant of the evidence of record 
in February 2003, but it raises a reasonable possibility of 
substantiating the Veteran's claim by addressing the question 
of a nexus to service, which was an element missing from the 
original service connection claim.  

Therefore, the Board concludes that evidence added to the 
record since the February 2003 denial is both new and 
material and that the requirements to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder, have been met.  
Therefore, the claim to reopen a previously denied claim 
seeking service connection for an acquired psychiatric 
disorder is granted.


ORDER

New and material evidence having been received, the claim to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder is granted.


REMAND

In light of the reopening of the Veteran's service connection 
claim above, the Board determines that a remand is necessary 
for further development of the claim.  First, the Board 
observes that there are outstanding, relevant records that 
need to be obtained prior to further adjudication of the 
claim. 

In this regard, the Board notes that the record shows that 
the Veteran receives frequent treatment from the Hines VA 
Medical Center (VAMC).  The most recent treatment record is 
dated in April 2008.  Therefore, the Board determines that a 
remand is necessary so that any outstanding VA treatment 
records from the Hines VAMC can be added to the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).

Additionally, the record shows that the Veteran is in receipt 
of Supplemental Security Income (SSI) from the SSA.  As the 
payment of SSI is in part due to disability and the record 
reflects that the Veteran's employment has been hindered by 
his psychiatric symptoms, the Board finds that the records 
associated with the application and grant of the SSI benefits 
are likely relevant to the Veteran's claim.  Therefore, the 
Board also determines that a remand is required so that the 
records related to the Veteran's SSI benefits may be 
associated with the claims file.  Murincsak v. Derwinski, 2 
Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  

Additionally, the Board finds that a VA examination to 
ascertain the existence and etiology of the Veteran's 
acquired psychiatric disorder can be scheduled.  The record 
reflects that the Veteran was treated for attention-deficit 
hyperactivity disorder (ADHD) in 1974, 1975, and 1976, prior 
to entry into service.  His service treatment records are 
generally devoid of reference to psychological or nervous 
complaints, but the Board observes that an April 1994 service 
treatment record discloses that the Veteran sought assistance 
because he was having nightmares, which were apparently 
severe enough to warrant seeking treatment.  

After service, the first documented treatment occurred in 
January 1996, and the diagnosis assigned was ADHD with 
Ritalin and Prozac prescribed.  Subsequently, the Veteran 
carried several Axis I diagnoses including, but not limited 
to, bipolar affective disorder, depressive disorder not 
otherwise specified, schizoaffective disorder, and 
polysubstance abuse.  Finally, in a May 2007 letter, the 
Veteran's treating psychiatrist stated that he had reviewed 
the Veteran's service treatment records and concluded that, 
given that the Veteran was prescribed Prozac, a strong 
antidepressant within temporal proximity to his service, 
whether his bipolar disorder was at least aggravated by his 
active duty naval service warranted further consideration.  
In light of these facts, the Board determines that the 
Veteran should be afforded a VA psychological examination to 
assess whether it is at least as likely as not that the 
Veteran's current psychiatric disorder was incurred during 
service or is the result of aggravation during service of the 
ADHD diagnosed and treated before service.  38 C.F.R. § 
3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA treatment records from 
the Hines VAMC dated from April 2008 
onward.  

2.	Request all documents related to the 
application and grant of SSI benefits 
from the SSA. 

3.	All requests and responses with respect 
to the above actions, positive and 
negative, should be associated with the 
claims file. 

4.	Schedule the Veteran for a VA 
psychological examination in order to 
assess the existence and etiology of 
his claimed acquired psychiatric 
disorder.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
Veteran, the examiner should respond to 
the following:

a.	Identify all currently manifested 
psychiatric disorders. 
b.	Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent), that any acquired 
psychiatric disorder currently 
diagnosed is causally or 
etiologically related to the 
Veteran's military service, to 
include in-service aggravation of 
any psychiatric disorder 
documented to have existed prior 
to service, to include ADHD?	

A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  

5.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated, to 
include all evidence received since the 
September 2009 supplemental statement 
of the case.  If the claim remains 
denied, the Veteran and his 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


